                        Case 5:20-cr-00401-JKP Document 17 Filed 09/09/20 Page 1 of 3

AU 472 (Rev. 11/16) Order of Detention Pending Trial                                                    F LFD I


                                       UNITED STATES DISTRICT COURT                                          SEP   09   2O2
                                                                    for the                                  U.S. DISTRICT COURT
                                                                                                                   TRICT OF TEXAS
                                                           Western District of Texas               av
                                                                                                                   DEPtrry c
                   United States of America                            )
                                  v.                                   )
                                                                       )      Case No.   SA-
                                                                                                                          /
                              Defendant                                )


                                       ORDER OF DETENTION PENDING TRIAL
                                                       Part I - Eligibility for Detention
      Upon the

                    otion of the Government attorney pursuant to 18 U.S.C. § 3 142(f( I), or
                   Motion of the Governnient or Court's own motion pursuant to 18 U.S.C. § 3142(0(2),

the Court held a detention hearing and found that detention is warranted. This order sets forth the Court's findings of
fact and conclusions of law, as required by 18 U.S.C. § 3142(i), in addition to any other findings made at the hearing.

                             Part!! - Findings of Fact and Law as          to Presumptions under § 3142(e)

      A. Rebuttable Presumption Arises Under 18 U.S.C. § 3142(e)(2) (previous violator,): There is a rebuttable
      presumption that no condition or combination of conditions will reasonably assure the safety of any other person
      and the community because the following conditions have been met:
             (1) the defendant is charged with one of the following crimes described in 18 U.S.C. § 3 142(0(1):
                  (a) a crime of violence, a violation of 18 U.S.C. § 1591, or an offense listed in 18 U.S.C.
                  § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years or more is prescribed; or
                EJ(b) an offense for which the maximum sentence is life imprisonment or death; or
                 1(c) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
                  Controlled Substances Act (21 U.S.C. § 80 1-904), the Controlled Substances Import and Export Act
                  (21 U.S.C. § 951-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. § 70501-70508); or
                  (d) any felony if such person has been convicted of two or more oltenses described in subparagraphs
                  (a) through (c) of this paragraph, or two or more State or local offenses that would have been offenses
                  described in subparagraphs (a) through (c) of this paragraph if a circumstance giving rise to Federal
                  jurisdiction had existed, or a combination of such offenses; or
                  (e) any felony that is not otherwise a crime of violence but involves:
                  (i) a minor victim; (ii) the possession of a firearm or destructive device (as defined in 18 U.S.C. § 921);
                  (iii) any other dangerous weapon; or (iv) a failure to register under 8 U.S.C. § 2250; and
                                                                                               1



             (2) the defendant has previously been convicted of a Federal offense that is described in 18 U.S.C.
             § 3 142(f)(1), or of a State or local offense that would have been such an offense
                                                                                                  if a circumstance giving
             rise to Federal jurisdiction had existed;  and
             (3) the offense described in paragraph (2) above for which the defendant has been convicted was
             committed while the defendant was on release pending trial for a Federal, State, or local offense; and
              (4)a period of not more than five years has elapsed since the date of conviction, or the release of the
             defendant from imprisonment, for the offense described in paragraph (2) above, whichever is later.

                                                                                                                              l'age   I   of   3
                       Case 5:20-cr-00401-JKP Document 17 Filed 09/09/20 Page 2 of 3

AO 472 (Rev. 11/16) Order of Detention Pending Trial

    J   B.   Rebuttable Presumption Arises Under 18 U.S.C.        3142(e)(3) "narcotics, /Irearin, other offenses,): There is a
                                                                            §
        rebuttable presumption that no condition or combination of conditions will reasonably assure the appearance of the
        defendant as required and the safety of the community because there is probable cause to believe that the defendant
        committed one or more of the following offenses:
               (1) an offense for which a maximum term of imprisonment of 10 years or more is prescribed in the
               Controlled Substances Act (21 U.S.C. § 801-904), the Controlled Substances Import and Export Act (21
               U.S.C. § 95 1-971), or Chapter 705 of Title 46, U.S.C. (46 U.S.C. § 70501-70508);
               (2) an offense under 18 U.S.C. § 924(c), 956(a), or 2332b;
               (3) an offense listed in 18 U.S.C. § 2332b(g)(5)(B) for which a maximum term of imprisonment of 10 years
               or more is prescribed;
               (4) an offense under Chapter 77 of Title 8, U.S.C. (18 U.S.C. § 1581-1597) for which a maximum term of
                                                                   1




                imprisonment of 20 years or more is prescribed; or
               (5) an offense involving a minor victim under 18 U.S.C. § 1201, 1591, 2241, 2242, 2244(a)(1), 2245,
               2251, 2251 A, 2252(a)( 1), 2252(a)(2), 2252(a)(3), 2252A(a)( 1), 2252A(a)(2), 2252A(a)(3), 2252A(a)(4),
               2260, 2421, 2422, 2423, or 2425.

        C. Conclusions Regarding Applicability of Any Presumption Established Above

             J The defendant has not introduced sufficient evidence to rebut the presumption    above, and detention is
                ordered on that basis.     (Pa;'! Ill need not be completed.)


                S.
                The defendant has presented evidence sufficient to rebut the presumption, but after considering the
                presumption and the other factors discussed below, detention is warranted.

                                  Part III - Analysis and Statement of the Reasons for Detetition

     After considering the factors set forth in 18 U.S.C. § 3 142(g) and the information presented at the detention hearing,
the Court concludes that the defendant must be detained pending trial because the Government has proven:

        By clear and convincing evidence that no condition or combination of conditions of release will reasonably assure
        the safety of any other person anti the community.

          y a preponderance of evidence that no condition or combination of conditions of release will reasonably assure
        the defendant's appearance as required.

In addition to any findings made on the record at the hearing, the reasons for detention include the following:

          Weight of evidence against the defindant is strong
          Subject to lengthy period of incarceration if convicted
           nor criminal history
          Participation in criminal activity while on probation, parole, or supervision
          History of violence or use of weapons
          History of alcohol or substance abuse
          Lack of stable employment
        1Lack of stable residence
          Lack of financially responsible sureties


                                                                                                                      Page 2 of 3
                         Case 5:20-cr-00401-JKP Document 17 Filed 09/09/20 Page 3 of 3

AU 472   (Rev. 11/16) Order of Dciention Pending Trial


            Lack of significant community or family ties to this district
         IJ Significant family or other ties outside the United States
            Lack of legal status in the United States
            Subject to removal or deportation after serving any period of incarceration
            Prior failure to appear in court as ordered
            Prior attempt(s) to evade law enforcement
            Use of alias(es) or false documents
            Background information unknown or unverified
            Prior violations of probation, parole, or supervised release

OTHER REASONS OR FURTHER EXPLANATION:



                                 24r                     ,4f1L




                                                  Part IV - Directions Regarding Detention
The defendant is remanded to the custody of the Attorney General orto the Attorney General's designated representative for
confinement in a corrections facility separate, to the extent practicable, from persons awaiting or serving sentences or being
held in custody pending appeal. The defendant must be afforded a reasonable opportunity for private consultation with
defense counsel. On order of a court of the United States or on request of an attorney for the Government, the person in
charge of the corrections facility must deliver the defendant to a United         Marshal for the         of an appearance in



                                                                   %tete:eJrIdge.
                                                                                                                     ['age 3   of 3
